Freeman, J.,
delivered the opinion of the court.
This is an action of ejectment in which plaintiff claims title to the house and lot in controversy under a sheriff’s deed.
This deed recites, that Stephen Johnson, plaintiff’s intestate, recovered a judgment against James Jones, M. K. Jones and Bayless Jones, with James Ross, before a justice of the peace, etc.; that an execution was levied on a house and lot, describing it, very imperfectly however, and then shows a sale of the lot as the property, of Bayless Jones, and then conveys the title of said Bayless Jones to plaintiff.
This suit is against James Jones, and there is no deraignment of title by plaintiff, nor anything to show how a sale and sheriff’s deed for the land of Bayless Jones will entitle plaintiff to recover- a lot claimed by James Jones, who is the defendant.
There is nothing to show that James Jones was in possession at the time of sale or had title to it, or *394that any interest of his had ever been sold, or any privity whatever between him and Bay less Jones.
There is no error. Let the ease be affirmed.